WEEHEH

UNITEn STATES I)ISTRICT COURT l DEC 3 l 2ng

FOR THE DISTRICT OF COLUMBIA C|erk, U.S. District & Bankruptcy
l Courts for the District of Columbia

EDWARD THOMAS KENNEDY, )
Plaintiff, - §
v. § Civil Action No. 18-2700 (UNA)
UNITED STATES SOCIAL SECURITY §
ADMINISTRATION, et al., )
Defendants. §
( MEMORANDUM OPINION

 

Plaintiff alleges that defendants injured him “in violation of US Law and the Law of the
Case, Claim Number xxx-xx-5450 Dl, dated October 18, 2018.” Compl. jt 3. lt appears that
plaintiff may be challenging the denial of an application forr_Social Security benefits If this is
plaintiffs intention, he fails either to identify a “fmal decision `of the Commissioner of Social
Security,” 42 U.S.C. § 405(g), or to allege sufficient facts from which the Commissioner may
reasonably identify the decision being challenged Rather than dismiss this action, the Court Will l
grant plaintiff leave to amend the complaint to provide adequate notice of his claim.

Although complaints by pro se litigants are held to “less stringent standards than formal
pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), 28 U.S.C. § 1915(d)
authorizes the Court to dismiss a complaint sua sponte Where “it lacks an arguable basis in either
law or in fact,” Nez'tzke v. Williarns, 490 U.S. 319, 325 (1989); see also Tate v. Burke, l3l F.R.D. /
363, 365 (D.D.C. 1990):(“[T]his Court notes that the statutory provisions for proceedings in forma
pauperis specifically authorize the sua sponte dismissal of ‘frivolous or malicious’ lawsuits in

Which there is indisputedly no factual and legal basis for the asserted Wrong.”).

This is ‘not Plaintiff’s only case before this Court. He has also brought suit against the
Depar:tment of Treasury, No. lS-cv-2699, the U.S. District Court for the District of Massachusetts,
No. lS-cv-2697, and the U.S. District Court for the Middle District of Pennsylvania, No. lS-cv-
2694, asserting similar claims. Here, Plaintiff alleges that the U.S. Social Security Administration
committed, inter alia, trespass, Dkt._ l at 2 (Compl.), intentional infliction of emotional distress,
ia'. at 6 (Compl.), and failure to provide a republican form of government, id. at 5 (Compl.). He
pleads no facts in support of his claims aside from listing, without any explanation, “Claim Number
xxx-xx-545O DI” and asserting that Defendants “kept him financially imprisoned.” Id. at 2
(Compl. 1l 8). The Court, will, accordingly, grant Plaintiff’s motion to proceed in forma pauperis
and dismiss his complaint, pursuant to 28 U.S.C. § 1915(d), as frivolous.

A separate Order will issue.

DATE: December£l, 2018 0 /‘/,L 0 gm

{Un\ited States District Judge

